Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION

                                               No. 04-21-00382-CR

                                         IN RE Jaime FLORES, Relator

                                               Original Proceeding 1

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Beth Watkins, Justice
                    Lori I. Valenzuela, Justice

Delivered and Filed: September 22, 2021

DISMISSED FOR LACK OF JURISDICTION

           In his petition for writ of mandamus, relator asks this court to direct the trial court to

withdraw relator’s allegedly unknowing, unintelligent, and involuntary 2007 plea of guilty.

Intermediate courts of appeals have limited writ jurisdiction in criminal matters. See TEX. GOV’T

CODE § 22.221. The Texas Court of Criminal Appeals, however, has jurisdiction in final post-

conviction habeas corpus proceedings. See TEX. CODE CRIM. PROC. arts. 4.04, 11.07; see also Ater

v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (by

granting writ of mandamus to vacate judgment of conviction, court of appeals usurped exclusive

authority of Court of Criminal Appeals to grant post-conviction relief). If an applicant finds it

necessary to complain about an action or inaction of the convicting court, the applicant may seek




1
    This proceeding arises out of Cause No. 2006-CR-6091, styled The State of Texas v. Jaime Flores.
                                                                                     04-21-00382-CR


relief from the Texas Court of Criminal Appeals. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding). This court lacks jurisdiction over relator’s complaints

regarding his 2007 conviction. Accordingly, we dismiss this proceeding for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-